



COURT OF APPEAL FOR ONTARIO

CITATION: Boudreau v. Bank of Montreal, 2013
    ONCA 211

DATE: 20130405

DOCKET: C55980

MacFarland, Watt and Pepall JJ.A.

BETWEEN

Joey Boudreau

Plaintiff (Appellant)

and

Bank of Montreal
,
Rogers Communications Inc.
, Nike Inc.,
Umbro Inc.
, TDL Group Corporation, State Farm Insurance,
    Bick Financial Ltd., Dan Lawrie Insurance Brokers Ltd., Michael Lamont, AON Inc.,
    and Hamilton Tiger Cats Football Club Inc.

Defendants (Respondents)

Jane Poproski, for the appellant

Irving Marks and Dominique Michaud, for the respondent,
    Bank of Montreal

Peter J. Pliszka and Andrew M. Baerg, for the respondents,
    Rogers Communications Inc. and Umbro Inc.

Heard:  March 27, 2013

On appeal from the

judgment of Justice Thomas R. Lofchik
    of the Superior Court of Justice, dated July 31, 2012.

ENDORSEMENT

[1]

The appellant was injured during a soccer game and rendered a paraplegic. 
    The soccer game was organized by the Ontario Soccer Association (OSA), and
    took place at the Soccerworld facility in Hamilton.  The OSA had obtained
    insurance for its members, however its coverage for the appellants injuries
    was limited to $40,000.

[2]

The appellant commenced numerous lawsuits against many defendants,
    including the OSA, Soccerworld, players and referees.

[3]

The appellant also commenced an action against the corporate sponsors of
    the OSA, namely, the respondents Bank of Montreal, Umbro Inc., and Rogers
    Communications Inc. The OSA is not a party to that action. The statement of
    claim alleged that the OSA carried inadequate accident insurance for the soccer
    players; that it was foreseeable to the corporate sponsors that a player would
    get hurt; and that the corporate sponsors had a legal duty to the appellant to inquire
    into the adequacy of insurance coverage for the players or, if they did
    inquire, to ensure that adequate insurance coverage was available. The
    appellant pleaded that the respondents extensively and publicly identify
    themselves as corporate partners of OSA and are major financial OSA sponsors.

[4]

The respondents moved to strike the statement of claim on the basis that
    it did not disclose a reasonable cause of action.  The motion judge agreed that
    the claim as against the corporate sponsors should be struck out.  He found
    that the facts pleaded did not establish a relationship of sufficient proximity
    between the appellant and the respondents to ground a duty of care or to
    support the appellants claim in negligence.

[5]

The appellant appeals that order. Counsel argues that the OSA had a close
    partnership relationship with the respondents capable of grounding a legal duty
    to OSAs members and, as such, the pleading should not have been struck out.

[6]

The motion judge analyzed the statement of claim, applied the correct
    test, and considered the relevant case law. He was alive to the partnership
    issue as pleaded. He correctly concluded that a duty of care as alleged had not
    been recognized before in Canadian law. Nor had an analogous duty been
    recognized. Furthermore, the motion judge found that the appellant had not
    pleaded the facts necessary to establish a relationship of sufficient proximity
    between the appellant and the respondents to ground a new duty of care.

[7]

We see no error in the motion judges decision. The pleading is bald. 
    It discloses no relationship between the appellant and the corporate sponsor
    respondents, apart from the one that normally exists between a commercial
    corporation and its target market. Although the statement of claim refers to
    the respondents presence on the Soccerworld field and related OSA and
    Soccerworld  websites, the only example provided is the respondents posting of
    advertisements in the physical or cyber space under the authority and occupation
    of the OSA and Soccerworld.

[8]

Indeed, the pleading discloses no organizational role played by the
    respondents in operating the league or the specific game in which the appellant
    was injured, apart from their status as sponsors; no possession, control or
    responsibility by the respondents for the Soccerworld facility; and no role
    played by the respondents in overseeing or selecting insurance coverage for the
    appellant. Further, there are  no facts pleaded in support of any reliance by
    the appellant on any of the respondents, and no assertion that it was in the
    reasonable contemplation of the respondents that the appellant was relying on
    them to ensure that his accident insurance was adequate.

[9]

Apart from other policy reasons that might be available to negate any
    finding of proximity, we would note that the appellant has a cause of action
    against those with direct involvement in the incident.

[10]

The
    appeal is dismissed.

[11]

The
    appellant shall pay the respondents costs fixed in the amount of $12,500
    inclusive of disbursements and applicable taxes.

J. MacFarland J.A.

David Watt J.A.

S. E. Pepall J.A.


